      Case 4:19-cv-00196-A Document 3 Filed 03/05/19                       Page 1 of 1 PageID 4
                                           United States District Court
                                           Northern District of Texas
                                              Fort Worth Division

                                              NOTICE OF FILING

Your lawsuit, STEELE V. TARRANT COUNTY SHERIFF'S OFFICE was filed on 3/5/2019 and has been
assigned to the docket of the Honorable John H. McBryde. This case has been assigned case number
4:19−cv−00196−A, please reference this number on all future filings in this case.

If you are attempting to proceed in forma pauperis (without paying the filing fee), the clerk cannot issue
summons until ordered to do so by Judge McBryde.

It is your responsibility to promptly notify the court in writing of any change of address.

Please see our website, www.txnd.uscourts.gov, for links to the Federal Rules of Civil Procedure, the Local Rules
of the Northern District of Texas, and Judge McBryde's Specific Requirements.
